                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


BRIDGESTONE MANAGEMENT LLC,

                    Plaintiff,
                                                     Case No. 21-cv-379-pp
        v.

COMPANION LIFE INSURANCE COMPANY,
NORTHWEST ILLINOIS HEALTH ALLIANCE, INC.,
and SPECTRUM UNDERWRITING MANAGERS,

                    Defendants.


     ORDER REMINDING PLAINTIFF OF OPTION TO FILE AMENDED
   COMPLAINT IN LIEU OF RESPONDING TO DEFENDANTS’ MOTION TO
                      DISMISS (DKT. NO. 19)


        On May 17, 2021, defendants Companion Life Insurance and Spectrum

Underwriting Managers filed a motion to dismiss Counts Two and Three of the

complaint under Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 19. The

defendants argue that the plaintiff has failed to allege facts to support its

claims of breach of fiduciary duty and professional negligence. Dkt. No. 20 at

4-10.

        Under Civil Local Rule 7(b) (E.D. Wis.), if the plaintiff wishes to oppose

the motion it must do so within twenty-one days—that is by June 7, 2021. The

plaintiff is free to timely file a response to the motion to dismiss, but the court

reminds the plaintiff that it has another option—it may file an amended

complaint to try to cure the alleged deficiencies. See Runnion ex rel. Runnion v.

Girl Scouts of Greater Chi. and Nw. Ind., 786 F3d 510, 522 (7th Cir. 2015)

                                          1
(explaining that a responsive amendment may avoid the need to decide the

motion or reduce the number of issues decided). Fed. R. Civ. P. 15(a)(1) allows

the plaintiff to file the amended complaint as a matter of course within twenty-

one days after service of the responsive pleading.

      The court ORDERS that by June 7, 2021 the plaintiff shall file either an

amended complaint or a response to the motion to dismiss.

      Dated in Milwaukee, Wisconsin this 18th day of May, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        2
